Bryan, J.,
delivered the opinion of the Court.
Thomas C. Chappell filed a bill in equity against David Stewart. Without entering minutely into the details of the bill of complaint, it may be stated that he charged that the defendant had employed detectives to follow him and watch him wherever he should go ; and that this conduct caused him great inconvenience and annoyance, interfer/ed with his social intercourse and his business; and caused grave suspicions to be entertained about him, so as greatly to damage his financial credit. It is also alleged that the defendant intended to continue the same course of conduct towards the complainant. The bill prayed for an injunction to restrain and prohibit the defendant from the aforesaid conduct; and for a decree for damages ; and for general relief. He also filed a special motion for a preliminary injunction. The defendant filed a . demurrer and answer combined together. It was maintained that the bill of complaint did not entitle the complainant to any relief in equity, because it did not set forth any legal or equitable right which the defendant was injuring; because it did not set forth any danger of irreparable damage, and for other reasons. And the answer denied the charges of the bill. The Court refused to grant the preliminary injunction. The defendant, by leave of the Court, amended his pleading by changing its form so as to make it simply an answer and nothing more. Afterwards the Court passed an order sustaining the demurrer and dismissing the bill with costs.
The Court acted inadvertently in passing an order on the demurrer, when, in consequence of an amendment of the defendant’s pleading, there was no longer a demurrer in ‘the case. We shall see whether this oversight inflicted any *325injury on the plaintiff. As the answer denied the allegations of the bill, and the motion for a preliminary injunction was heard on bill and answer, it was of necessity that the motion should be denied. And as the bill, assuming that all its allegations were true, did not contain any matter cognizable in equity, it ought then and there to have been dismissed. Courts of Equity exercise a very extensive jurisdiction in cases involving property rights. The occasion does not require us to state its precise limits. It is usually said in general terms that it does not exist where a_ plain, adequate and complete remedy can be obtained at_, law. In this case it is alleged that rights affecting the complainant’s person have been violated, and that there is a purpose to persist in violating them. The ordinary processes of the law are fully competent to redress all injuries of this character. They have always been considered beyond the scope of the powers of a Court of Equity. In Gee v. Pritchard, 2 Swanston, 440, Lord Eldon said: “ The "question will be whether' the bill has stated facts of which the Court can take notice, as a case of civil property, which it is bound to protect.” In Bispham's Equity (fifth edition), 584, note 2, it is said: “ But it is the rights of property, or rather rights in property, that equity interferes to protect; a party is not entitled to a writ of injunction for a matter affecting his person.” In Kerr on Injunctions, pages 1 and 2, it is said: “ A Court of Equity is conversant only with questions of property and the maintenance of civil rights. Injury to property, whether actual or prospective, is the foundation on which its jurisdiction rests. A Court of Equity has no jurisdiction in matters merely criminal or merely immoral, which do not affect any right to property. If a charge be of a criminal nature, or an offence against the public peace, and does not touch the enjoyment of property, jurisdiction cannot be entertained. The Court has no jurisdiction to restrain or prevent crime, or to enforce the performance of a moral duty,, except so far as the same is concerned with lights to property; nor can it interfere on *326the ground of any criminal offence committed, or for the purpose of giving a better remedy in the case of a criminal offence, or for putting a stop to acts, which, if permitted, would lead to a breach of the public peace.” We, of course, do not intend to express an opinion on the merits of any action at law which the complainant may see fit to bring.
(Decided January 8th, 1896.)

Decree affirmed with costs.